Title: From James Madison to Joseph Hopkinson, 8 February 1811
From: Madison, James
To: Hopkinson, Joseph


Letter not found. 8 February 1811. Offered for sale in Anderson Catalogue No. 1912 (19–21 Jan. 1925), item 406, where it is described as a one-page letter to Hopkinson in Philadelphia thanking him for a copy of a discourse (see Joseph Hopkinson, Annual Discourse, Delivered before the Pennsylvania Academy of the Fine Arts. On the 13th of November 1810 [Philadelphia, 1810; Shaw and ShoemakerR. R. Shaw and R. H. Shoemaker, comps., American Bibliography: A Preliminary Checklist for 1801–1819 (22 vols. to date; New York, 1958—). 20379]).
